Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in independent amended claim 22. More specifically, neither Brown (US 4,710,819) nor O’Connor (US 2005/0242052 A1) sufficiently suggest fixing the transceivers on first and second expanses and calibrating at both expanses, as recited in claim 22. Brown teaches an aerial movement system for cameras with reels 20 atop support structures 22 surrounding an expanse (Fig. 1), such as a football field (Col. 2, lines 29-47). Brown also teaches the process for setting up the system at an expanse (Col. 7, lines 4-29). While it may be obvious to use Brown’s aerial camera system at a variety of different expanses (see Col. 9, lines 2-18) and to further set up the system repeatedly at different expanses, Brown in view of O’Connor would suggest fixing the registration points and transceivers to posts, such as Brown’s support structure 22 or O’Connor’s vertical support members 104a-d. The Examiner finds that it would require an improper degree of hindsight reasoning to fix O’Connor’s transceivers 150a-c in set positions around Brown’s expanse, perform the calibration, and then repeat these steps at a second expanse, fixing the transceivers again. Rather, Brown in view of O’Connor would suggest maintaining the transceivers in a fixed position at the top of a post and moving said post to a new expanse. Thus, it is the combination of steps as a whole, repeated at a second expanse that is deemed non-obvious in view of Brown and O’Connor.
The Examiner further notes an additional reference, Giegerich et al. (US 2007/0064208 A1), that teaches an aerial camera system where reels 18 may be fixed to an arena roof 28a or scaffolding type support structure 12 (Fig. 3) (Para. [0034]). However, the Examiner maintains that Brown in view of O’Connor would suggest fixing the registration points and transceivers to posts, such as Brown’s support structure 22 or O’Connor’s vertical support members 104a-d. The Examiner finds that it would require an improper degree of hindsight reasoning to fix O’Connor’s transceivers 150a-c in set positions around Brown’s expanse, for example fixing transceivers to an arena roof, as taught by Giegerich, then perform the calibration, and then repeat these steps at a second expanse, fixing the transceivers again to a second arena roof or other area around the second expanse. Thus, the Examiner concludes that it would not be obvious to combine Brown and O’Connor with an additional reference, such as Giegerich, to meet the limitations of amended claim 22.
The amendment to claim 22, reciting fixing wireless position transceivers at first and second expanses, finds support in the following paragraphs: Para. [0027] recites that “the expanse 14 is a sporting surface (e.g., football field, basketball court, race track, etc.)”; Para. [0029] recites that “each reel 16 is associated with a registration point 26 . . . the reels 16 are disposed, for example, in the rafters above the expanse 14”; and Para. [0030] recites that “at each of the registration point 26 is a wireless position transceiver 30.” Further, paragraphs [0010] and [0011] describe the need for a system that allows for “quick and reliable calibration” and does “not require use of the ground area below the expanse in which the aerial movement system is deployed.” Thus, the description provides support for disposing reels, and associated registration points and transceivers, on expanses in a quick and reliable manner to perform calibration on a variety of sporting expanses having rafters. Thus, support for the claims is provided.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617